             Case 1:17-cv-00395-RC Document 62 Filed 04/10/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BANCROFT GLOBAL DEVELOPMENT,                        :
et al.,                                             :
                                                    :
        Plaintiffs,                                 :       Civil Action No.:        17-395 (RC)
                                                    :
        v.                                          :       Re Document No.:         61
                                                    :
UNITED STATES OF AMERICA,                           :
et al.,                                             :
                                                    :
        Defendants.                                 :

                                      SCHEDULING ORDER

        Upon consideration of the parties’ Joint Report (ECF No. 61), it is hereby ORDERED

that this litigation shall be bifurcated, as the parties suggest. Phase I of the litigation shall

concern potential liability. Phase II shall concern damages. This Scheduling Order primarily

governs Phase I. The parties and the Court shall address Phase II scheduling at a later date. It is

FURTHER ORDERED that the following schedule and requirements shall govern further

proceedings:

             1. The parties shall serve initial disclosures required by Federal Rule of Civil

                Procedure 26(a)(1) on or before April 24, 2019.

             2. Any party proposing to amend the pleadings or join parties must seek leave to do

                so on or before August 31, 2019.

             3. Discovery of facts relevant to Phase I shall commence on April 10, 2019, and

                must conclude on or before November 26, 2019;

             4. The parties shall appear for a status conference before the Court on December 4,

                2019 at 10:00 AM in Courtroom 14.
          Case 1:17-cv-00395-RC Document 62 Filed 04/10/19 Page 2 of 2



           5. As the parties agreed in their Joint Report, the parties need not log privileged

               materials involving litigation counsel in this matter.

           6. Each side may take up to twenty depositions. The parties may seek the Court’s

               leave to take additional depositions, as necessary.

       It is FURTHER ORDERED that, before bringing a discovery dispute to the Court’s

attention, the parties must meet and confer in good faith in an attempt to resolve the dispute

informally. If the parties are unable to resolve the dispute, they must contact chambers to

arrange for a telephonic conference with the Court. The parties must obtain leave of the Court

before filing any motion relating to a discovery dispute. Any discovery motions that are filed

prior to obtaining such leave may be summarily denied for failure to comply with this order.

       SO ORDERED.


Dated: April 10, 2019                                                RUDOLPH CONTRERAS
                                                                     United States District Judge




                                                 2
